           Case 1:18-cv-03073-TOR                   ECF No. 81       filed 03/26/21        PageID.2190 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                 SHANNON MCMINIMEE,                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-3073-TOR
                                                                     )
   YAKIMA SCHOOL DISTRICT NO. 7, and JOHN R.
         IRION, in his individual capacity,                          )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Judgment is entered favor of Defendants on the 42 U.S.C. § 1983 claims, the Family and Medical Leave Act claims,
               the Washington State Wage Rebate Act claims, Equal Pay Act claims, the Washington Discharge in Violation of
               Public Policy claims, the breach of contract claims, the defamation claims and intentional infliction of emotional
               distress claims. Plaintiff's remaining two state law claims are DISMISSED without prejudice.
This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on Defendants' motion for
      Summary Judgment (ECF No. 45)


Date:      March 26, 2021                                                  CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
